Citation Nr: 1504002	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 15, 2010, for the grant of service connection for coronary artery disease (CAD).

2.  Entitlement to a permanent and total disability determination for service-connected posttraumatic stress disorder (PTSD), to include for the purpose of eligibility for Dependents' Education Assistance (DEA) benefits under Title 38, Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

It is noted that the Veteran filed a claim seeking service connection for neck, back, feet, knee and hip disabilities in May 2012.  As these matters have not yet been adjudicated, they are referred to the Agency of Original Jurisdiction for the appropriate consideration.
 
The issue of entitlement to a permanent and total disability determination for service-connected PTSD, to include for the purpose of eligibility for Dependents' Education Assistance (DEA) benefits under Title 38, Chapter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for coronary artery disease was not received before June 15, 2010; service connection was subsequently granted, effective, June 15, 2010, based on the date the RO received a claim for benefits for another disability.

2.  The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for coronary artery disease prior to June 15, 2010.



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 15, 2010, for the award of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in a March 2011 and the claim was readjudicated in a July 2012 Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service records, VA records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran seeks an earlier effective date for the award of service connection for CAD.  He has contended that the effective date should extend back to November 22, 2004, the first noted onset of CAD.

Generally, the effective date of an award of disability compensation, i.e., service connection, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for service connection is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received; and "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014). The regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).

There are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

A second exception to the provisions set forth above is for cases involving presumptive service connection due to herbicide exposure.  In this case, the award of service connection for the Veteran's CAD was made pursuant to the principles of presumptive service connection due to herbicide exposure, based upon a liberalizing law.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

District court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who is disabled, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

As defined in the current regulations, the term "covered herbicide diseases" means a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne. 38 C.F.R. § 3.816(b)(2)(i).  Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, the new presumption for that condition must follow the effective date rules as stipulated by Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). See 75 Fed. Reg. 53,202 (2010).

In this case, there is no indication that VA denied compensation for ischemic heart disease in any decision issued between September 25, 1985 and May 3, 1989.

Review of the claims file reveals that the Veteran's original claim for service connection for Parkinson's disease was received by VA on June 15, 2010, and that based upon evidence obtained pertaining to CAD and the Veteran's status as a Nehmer class member the AOJ inferred a claim for service connection of CAD.  See 38 C.F.R. § 3.816(c)(2)(i) (2014).  There is no documentation in the record establishing that the Veteran had submitted another claim, formal or otherwise, for CAD at any time prior to the June 2010 date.  The Veteran also did not submit a claim for entitlement to service connection for ischemic heart disease within one year of his separation from service.  Therefore, assignment of an effective date back to the day following his service discharge is not possible.  

As his original claim for heart disease was received by VA on June 15, 2010, which is between May 3, 1989, and August 31, 2010, (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date of this award is the later of the date his claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  In this case, the evidence clearly establishes that the Veteran's CAD was present prior to the filing of his claim in June 2010.  Therefore the effective date of June 15, 2010, the day his claim was received at VA, is the properly assigned effective date for the award of service connection for CAD.

For the above reasons, the Board finds that entitlement to an effective date earlier than June 15, 2010, for the grant of service connection for CAD is not warranted, as the Veteran did not provide any communication to VA indicative of a desire to file a claim prior to that date.  Therefore, the claim must be denied.


ORDER

Entitlement to an effective date prior to June 15, 2010, for the grant of service connection for CAD is denied.


REMAND

In an October 28, 2011, rating decision, the AOJ granted a 100 percent evaluation for service connected PTSD, effective May 15, 2011.  The Veteran received notice of this determination, and in May 2012 filed a Notice of Disagreement (NOD) to the extent that the rating decision denied a permanent and total disability evaluation for service-connected PTSD, including for the purpose of eligibility for DEA benefits under Title 38, Chapter 35.

To date, a Statement of the Case (SOC) has not been issued on this issue.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id. 

Accordingly, the case is REMANDED for the following action:

Evaluate the evidence of record, and issue a SOC to the Veteran regarding entitlement to a permanent and total disability determination for service-connected PTSD, to include for the purpose of eligibility for DEA benefits under Title 38, Chapter 35. The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter.  38 C.F.R. § 20.302(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


